United States Court of Appeals
                      For the First Circuit

No. 19-2104

                        JASON STRICKLAND,

                      Petitioner, Appellant,

                                v.

          COLETTE GOGUEN, Superintendent, NCCI Gardner,

                      Respondent, Appellee.




                           ERRATA SHEET

     The opinion of this Court, issued on June 30, 2021, is amended
as follows:
     On the cover page, replace " Ira L. Grant" with " Ira L. Gant"